13968-489/mme

 

Case 7:17-cv-09423-KMK Document 19 Filed 09/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re:

PAUL J. DIPIETRO,
Debtor. JUDGMENT PURSUANT
x TO Fed. R. Civ. P. 54(b)

 

HUDSON VALLEY FEDERAL CREDIT UNION,

Appellant, Docket No:
- against - 17-CV-09423 (kmk)

PAUL J. DiPIETRO,

Appellee.

 

%

WHEREAS, the Bankruptcy Court for the Southern District of New York (Morris, J.)
held in the underlying matter (In re Paul J, DiPietro, Case No.: 17-36188 (cgm), that
Appellant, Hudson Valley Federal Credit Union n/k/a Hudson Valley Credit Union had
committed acts in violation of the automatic stay and awarded actual and punitive damages,
and

WHEREAS, on appeal to this Court, this Court affirmed the part of the holding
which found a violation of the automatic stay and reversed the part of the holding which
awarded actual and punitive damages, and remanded the case to the Bankruptcy Court for
further proceedings to determine the existence and amount of actual and punitive damages,
and

WHEREAS, Appellant sought review in the Second Circuit, which was withdrawn
without prejudice due to the lack of finality of this Court’s previous disposition, and

WHEREAS, Appellate review of this Court’s Opinion and Order dated February 5,
2019 would otherwise require Appellant to litigate in the Bankruptcy Court the issue of the
existence and amount of actual and punitive damages recoverable under this Court’s previous
determination, and

WHEREAS, the further proceedings below in the Bankruptcy Court to determine the
existence and amount of actual and punitive damages were dismissed on the Record on
August 18, 2020 for failure to prosecute, and

WHEREAS, Appellant has requested by motion filed June 4, 2019 that this Court
declare as final its determination that Appellant violated the automatic stay and no opposition
having been made to Appellant’s motion,

M°CABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602

 

 

 
Case 7:17-cv-09423-KMK Document 19 Filed 09/30/20 Page 2 of 2

13963-489/mume

NOW THEREFORE, pursuant to Fed. R. Civ. P. 54(b) it is hereby

ORDERED, ADJUDGED, DECREED AND CERTIFIED under Fed, R. Civ. P. 54(b)
that the November 7, 2017 Order of the Bankruptcy Court holding that Appellant violated the
automatic stay and this Court’s Opinion and Order dated February 5, 2019 affirming the
Bankruptcy Court’s holding are certified as a final judgment for purposes of appeal to the
Second Circuit.

Dated: Sept: 30,2020 SO ain

Hon. Kenneth M. Karas, USDC Judge

 

 

M°CABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602

 

 

 
